Judgment, Supreme Court, New York County, entered on July 12, 1976, denying petitioner’s application to stay arbitration, unanimously reversed, on the law, with $40 costs and disbursements to appellant, and application granted. There is no writing in the record requiring arbitration of disputes between these parties. Local 4 Amalgamated Clothing & Textile Workers Union was not a party to the collective bargaining agreement between petitioner and the South Jersey Joint Board Amalgamated Clothing Workers of America and is not even referred to therein. Nor does the stipulation regarding the arbitration award dated August 15, 1975 provide for or require arbitration. Concur&emdash;Murphy, J. P., Lupiano, Birns, Capozzoli and Lane, JJ.